DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “..selected from one line of Table 1, and optionally, the solvent is selected from the same line of Table 1…” in claim 9 is a relative term which renders the claim indefinite.  This phrase" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular it is unclear as to what specifically is being claimed and/or the parameters of what is being claimed.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pokorski et al. 2017/0056544 in view of Shelton, IV et al. (hereafter Shelton) 10,349,939. Pokorski discloses a method for preparing a polymer scaffold by:  
a.	providing a piece of a fabric (see [0008; 0041; 0086]), particularly a non-woven (see [0041]) fabric mesh, more particularly a felt-like textile, of filaments of a first polymer, wherein said first polymer is biodegradable or biocompatible (see [0007]), and wherein said piece is characterized by an axis of longitudinal extension (see [0049]);
b.    applying a coating of a second polymer (see [0073] which discloses that click-reactive functional groups by coating. The functional groups may comprise of polymers as stated for example in [0012]) to said arrangement of filaments in a coating step;


However Pokorski does not disclose that “..said second polymer is characterized by a glass transition temperature being lower than the melting point of said first polymer.
	Shelton teaches a surgical material are+ formed by a copolymer of lactide and caprolactone (PLA/PCL) and that this composition may have a glass transition temperature (Tg) that is below 4.degree. C., or more particularly below -10.degree. C. (see 21:46-55) Shelton goes on to teach that “….Glass transition temperature (Tg) is the temperature at which the mechanical properties of a copolymer change dramatically from a flowable adhesive to a brittle plastic. The glass transition temperature (Tg) is lower than the melting point of the crystalline form of the same copolymer (32:64-67; 32:1-34).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Pokorski and allow the second polymer to have a glass transition temperature being lower than the melting point of said first polymer because Porkorski discloses that examples of polymeric materials that can potentially be used for the first and second polymer materials (a), (b) include, but are not limited to, polyesters such as polylactic acid, poly(lactic-co-glycolic acid), polycaprolactone (PCL) (see [0006; 0014; 0046]) and are well known to have (Tg) lower  than the melting points of other polymers


 .

Allowable Subject Matter
Claims 2-5, 10-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 13-15 are allowed.


Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        January 13, 2021